Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
IDS are considered.
Drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163 explicitly states that the issue of a lack of adequate written description arises, even for an original claim, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The section further states: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Independent claim 1 (and similarly independent claim 11) recites the following: 
“selecting at least one part of a brain corresponding to a neural network function requested to be generated by an application; (...)generating new neural network configuration information corresponding to the part of the brain based on a brain information database”
In light of the Specificaiton, the claimed limitation appears to selection a brain part corresponding to a functionality (for example, to identify a object in an image), and generate a neural network configuration to instantiate that functionality by mimicking brain configuration of the selected brain part (per clarification offered by claim 2).
The limitation raises a few questions pertaining how sufficient of description the Specification offers to support the claims.
As the study of the brain per state of the art is still in uncharted territory at best, it would be questionable for one to able to quantify a part of a brain that is corresponding to a function.  The Specification is entirely silent on this matter. 
At best, in ¶0069 of the original Specification, Applicant gives an anecdotal example for the process, namely how a brain function corresponding to the task of “identifying an object from a camera input image” is instantiated in generating a neural network. Even in this example, Applicant merely gives vague instruction such as part V1, part V2 etc...and how they are connected, and ration of neuron set at 2:1.  These naming and parameters are arbitrary at best and there is no evidence and indication of how these V1-V4’s particular connections are relevant to identification of object and how Applicant is able to come up with this configuration.
Most importantly, even if to say this example were convincing on its own pertaining the functionality of identifying an object in an image, note that the brain has other brain parts corresponding to other task (critical thinking, abstract interpretation, comparison of different objects). How are these brain parts would be represented in the Specification and what brain neuron connection configuration to be used are entirely left unknown.  A mere anecdotal example of “identifying an object” simply is insufficient of representing all brain functions/parts, which the claims encompass.
In the same breath of discussion, the step of generating a neural network configuration does not take into account of all brain parts corresponding of tasks the Specification is silent on, thus leaving one skilled in the art to wonder how to quantify, identify such brain parts and how such brain parts are to be translated into corresponding neural network configuration.
In other words, the Specification merely describes the entire process in vague manner through arbitrary naming of brain subparts. Connection and ratio between neurons appear to be at random at best without any particular relevant to the selected brain functions.  The Specification also is silent on other possible brain parts/functionalities that is encompassed by the scope of the claim and how those would be implemented using the claimed process. As the brain is complex and has parts/functionality yet to be fully grasped/discovered, and in light of the discussion above, the Examiner found the Specification simply does not sufficiently support the limitations laid out by the claims.
All dependent claims of claim 1 and 11 fall together with the base claims respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over
Bequet et al. (US 2018/0349508).
As to claim 18:
Bequet discloses a neural network generation apparatus for neuromorphic computing, comprising: a processor (See Abstract, the device having processor) configured to receive new neural network configuration information generated based on a brain information database from a neural network configuration apparatus, ( Abstract, ¶0007, 0024, receiving the neural network configuration data from one storage device, ¶0083 each federated area defined by federated device. See at least 0010, the neural network configuration is obtained based on training occurred at the training federated area (device), wherein the training processor uses different set of hyperparameters to define/redefine the network. The storage of the hyperparameters to be chosen to define the neural network read as brain database)

generate a new neural network by mapping the new neural network to neuromorphic hardware based on the new neural network configuration information, (¶0400, implementing the neural network by using hardware artificial neurons of the neuromorphic devices (hardware) using the neural network configuration data. , See further  ¶0404, discussion of how each neuron is arranged etc.. “each of the artificial neurons 2577 may incorporate multiple memristors 2578 (...) with each memristor 2578 receiving an input from outside the artificial neuron 2577. Where the depicted artificial neuron 2577 is incorporated into the output layer 2573o or into a hidden layer 2573h, each of these inputs may be received from another artificial neuron 2577 of another layer 2573 (...). The neural network configuration data 2371 may define weights and/or biases for each memristor 2578 to control such factors as what type and/or magnitude of input each memristor 2578 responds to and/or the sensitivity of each memristor 2578 to the input it receives”)
and load an existing neural network from a neural network database; (¶0007, “use the neural network configuration data to instantiate the neural network among the artificial neurons of the multiple processing cores “, ¶0010, 0012, loading a trained neural network for testing)
and a memory configured to store the new neural network. (¶0187, memory, See ¶0006, 0529, trained neural network is stored for later use/testing)

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited references disclose mapping of configuration data into neuromorphic devices as applied, however does not disclose: 
create a neural network graph corresponding to the new neural network configuration information, 
create a resource graph corresponding to resource information of the neuromorphic hardware, 
and map the neural network graph to the resource graph using a graph-mapping algorithm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davies (US 2018/0174033) - An electronic neuromorphic core processor circuit and related method include a dendrite circuit comprising an input that receives an input spike message having an associated input identifier that identifies a distribution set of dendrite compartments. A synapse map provides a mapping of the received identifier to a synapse configuration in the memory. A synapse configuration circuit associates the identifier with a set of synaptic connections, possibly shared hierarchically over populations of neurons defined implicitly by the mapping structures, that are read from the memory. The synaptic connections determine n-tuple information comprising a dendriteID, a weight, and a network delay time. A dendrite accumulator circuit accumulates weight values scheduled at the appropriate future time as identified by the n-tuple information and maps them to a soma compartment. A soma circuit maintains soma compartment state in response to the accumulated weight values scheduled for servicing and, when sufficiently activated, produces output spikes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645